UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22909 OUTLOOK FUNDS TRUST Three Canal Plaza Portland, Maine 04101 (207) 347-2000 Zachary Tackett Atlantic Fund Services Three Canal Plaza Portland, Maine 04101 Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 – September 30, 2014 Item 1.Schedule of Investments. 3D PRINTING AND TECHNOLOGY FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 \ Security \ Shares Description Value Common Stock - 95.6% Basic Materials - 1.5% Graphene 3D Lab, Inc. (a) $ Victrex PLC Healthcare - 13.0% Align Technology, Inc. (a) Ekso Bionics Holdings, Inc. (a) Harvard Apparatus Regenerative Technology, Inc. (a) Medtronic, Inc. Organovo Holdings, Inc. (a) Smith & Nephew PLC, ADR Industrials - 11.9% 3M Co. Camtek, Ltd. (a) General Electric Co. Groupe Gorge Honeywell International, Inc. Lockheed Martin Corp. Rolls-Royce Holdings PLC, ADR Siemens AG, ADR Technology - 69.2% 3D Systems Corp. (a) Adobe Systems, Inc. (a) Aerovironment, Inc. (a) Alphaform AG (a) ANSYS, Inc. (a) Apple, Inc. ARC Group Worldwide, Inc. (a) Arcam AB (a) Autodesk, Inc. (a) Cimatron, Ltd. (a) Dassault Systemes, ADR Exa Corp. (a) FARO Technologies, Inc. (a) 35 Google, Inc., Class A (a) Hewlett-Packard Co. iRobot Corp. (a) Kinpo Electronics (a) Materialise NV, ADR (a) Mensch und Maschine Software SE Proto Labs, Inc. (a) PTC, Inc. (a) Renishaw PLC Sigma Labs, Inc. (a) SLM Solutions Group AG (a) Stratasys, Ltd. (a) The ExOne Co. (a) Tinkerine Studios, Ltd. (a) voxeljet AG, ADR (a) Total Common Stock (Cost $2,164,424) Rights - 0.0% Alphaform AG - Rights (a)(b) (Cost $0) Money Market Funds - 4.7% BlackRock Liquidity Funds T-Fund Portfolio, 0.01% (c) (Cost $95,180) Total Investments - 100.3% (Cost $2,259,604)* $ Other Assets & Liabilities, Net – (0.3)% ) Net Assets – 100.0% $ ADR American Depositary Receipt PCL Public Company Limited PLC Public Limited Company (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $154 or 0.0% of net assets. (c) Variable rate security. Rate presented is as of September 30, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2014. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total $ The Level 1 value displayed in this table is Common Stock.The Level 2 value displayed in this table is a Money Market Fund. Refer to the Schedule of Investments for a further breakout of each security by industry. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Rights Balance as of 01/28/14 $ - Change in Unrealized Appreciation Balance as of 09/30/14 $ Net change in unrealized appreciation from investments held as of 09/30/14 $ The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3for the period ended September 30, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OUTLOOK FUNDS TRUST By: /s/ Alan M. Meckler Alan M. Meckler, President; Principal Executive Officer Date: November 3, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Alan M. Meckler Alan M. Meckler, President; Principal Executive Officer Date: November 3, 2014 By: /s/ Karen Shaw Karen Shaw, Treasurer; Principal Financial Officer Date: November 3, 2014
